DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to Office action dated 07/22/2021 (“07-22-21 OA”), Applicant provided remarks and amended title and claim 1 while canceling claim 4 in reply dated 09/20/2021 (“09-20-21 Reply”). 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to an invention non-elected without traverse in reply to election/restriction dated 06/22/2021.  Accordingly, claims 11-20 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 11-20 directed to an invention non-elected without traverse in reply to election/restriction dated 06/22/2021.  Accordingly, claims 11-20 have been cancelled.
REASONS FOR ALLOWANCE
Claims 1-3 and 5-10 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to the title have overcome the objection to specification as set forth under line item number 1 of the 07-22-21 OA. 
Applicant’s amendments incorporating now canceled dependent claim 4 into independent claim 1 have overcome the prior-art rejections based at least in part on Choi as set forth under line item number 2 of the 07-22-21 OA. 
Applicant’s remarks have overcome the prior-art rejections based at least in part on Lee as set forth under line item number 3 of the 07-22-21 OA by incorporating the subject matter of now canceled dependent claim 4 into independent claim 1. Therefore, claim 1 is allowed.   
The Office agrees with each and every remark in the 09-20-21 Reply. 
Dependent claims 2-3 and 5-10 are allowed because they depend on the allowed claim 1.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

29 September, 2021
/John P. Dulka/Primary Examiner, Art Unit 2895